Execution Copy
 
Second Amendment To Amended and
Restated Credit Agreement and Waiver
 
This Second Amendment To Amended and Restated Credit Agreement and Waiver (this
“Amendment”) is entered into as of November 4, 2008, by and among Apio, Inc., a
Delaware corporation (“Borrower”), and Wells Fargo Bank, National Association
(“Bank”).
 
Recitals
 
Whereas, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Amended and Restated Credit Agreement, dated as of
November 1, 2005, by and among Borrower and Bank (as amended, modified and/or
supplement from time to time, the “Credit Agreement”).
 
Whereas, Landec Corporation, a California corporation (“Original Parent”) is a
party to that certain Continuing Guaranty, dated as of November 1, 2005,
executed by Original Parent (as “Guarantor”) in favor of Bank (as amended,
modified and/or supplement from time to time, the “Continuing Guaranty”), which
Continuing Guaranty was delivered to Bank in connection with the Credit
Agreement.
 
Whereas, Original Parent is a party to that certain Subordination Agreement,
dated as of September 1, 2004, by and among Borrower, Original Parent (as
“Creditor”) and Bank (as amended, modified and/or supplement from time to time,
the “Subordination Agreement”), which Subordination Agreement was delivered to
Bank in connection with the Credit Agreement.
 
Whereas, Original Parent is a party to that certain Licensor Agreement, dated as
of September 1, 2004, executed by Original Parent (as “Licensor”) in favor of
Bank (as amended, modified and/or supplement from time to time, the “Licensor
Agreement”), which Licensor Agreement was delivered to Bank in connection with
the Credit Agreement.
 
Whereas, Borrower has informed Bank that Original Parent intends to consummate a
merger (the “Landec Merger”) with a newly formed Delaware corporation named
Landec Corporation, a Delaware corporation (“Parent”) and, following the Landec
Merger, Original Parent shall merge into Parent, Parent shall be the surviving
entity and Original Parent shall cease to exist.
 
Whereas, Borrower has further informed Bank that following the Landec Merger,
Parent shall assume and perform all of Original Parent’s agreements, obligations
and duties to Bank, including, without limitation, all of Original Parent’s
obligations, duties, contracts and agreements under the Guaranty, the
Subordination Agreement and the Licensor Agreement.

 
 

--------------------------------------------------------------------------------

 
 
Whereas, since Original Parent shall cease to exist following the Landec Merger,
an Event of Default will arise under Section 7.1(r) of the Credit Agreement (the
“Merger Default”).
 
Whereas, Bank has agreed to waive the Merger Default and Bank and Borrower have
agreed to certain changes in the terms and conditions set forth in the Credit
Agreement and have agreed to amend the Credit Agreement to reflect such changes.
 
Now, Therefore, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:
 
1. Definitions.  Each capitalized term used and not otherwise defined herein has
the meaning ascribed thereto in the Credit Agreement.
 
2. Waiver.  Subject to the satisfaction of the conditions precedent set forth in
Section 7 hereof, Bank hereby agrees that the Merger Default, if any, under
Section 7.1(r) of the Credit Agreement directly resulting from the Landec Merger
shall be deemed waived.  The waiver set forth herein shall not extend to any
matters other than as set forth in this Section 2.
 
3. Amendments to Credit Agreement.   Subject to the satisfaction of the
conditions precedent set forth in Section 7 hereof Section 1.1 of the Credit
Agreement is hereby amended and follows:
 
(a) the definitions of “Guarantor(s)”, “Line of Credit Maturity Date”, “Licensor
Agreement”, “Parent” and “Subordination Agreement” as found in Section 1.1 of
the Credit Agreement are hereby amended and restated in their entirety as
follows:
 
“Guarantor(s)” means Original Parent, Parent and any other Person now or
hereafter guarantying the Obligations or assuming any obligations under any
Guaranty.
 
“Licensor Agreement” means that certain Licensor Agreement, dated as of
September 1, 2004, executed by Original Parent in favor of Bank, with respect to
all licensing agreements between Original Parent, Parent and Borrower.
 
“Line of Credit Maturity Date” means August 31, 2009.
 
“Parent” means Landec Corporation, a Delaware corporation.
 
“Subordination Agreement” means the Subordination Agreement of even date
herewith, among Original Parent, Bank and Borrower, and any other subordination
agreement accepted by Bank from time to time.
 
(b) the following definition of “Original Parent” is hereby added to the Section
1.1 of the Credit Agreement in alphabetical order:
 
“Original Parent” means Landec Corporation, a California corporation.

 
- 2 -

--------------------------------------------------------------------------------

 
 
Borrower and Bank hereby confirm and agree that the references to “Parent” in
the provisions of Section 6.1 of the Credit Agreement regarding the financial
statements to be provided to Bank shall be deemed to mean “Original Parent” for
the period up to the Landec Merger and shall be deemed to mean the “Parent” for
all periods following the date of the Landec Merger.
 
(c) Schedules 5.1, 5.2, 5.5, 5.11, 6.4 and 6.5 to the Credit Agreement are each
replaced in their entirety with the corresponding Schedule attached hereto as
Exhibit C and all references in the Credit Agreement and the other Loan
Documents to any such Schedule shall be interpreted as a reference to the
corresponding Schedule hereto.
 
4. Assumption.  Immediately following the consummation of the Landec Merger,
Borrower shall cause Parent to execute and deliver to Bank the following: (i)
the Assumption and Consent Agreement attached hereto as Exhibit A whereby Parent
confirms its agreement to assume and be bound by all of Original Parent’s
obligations and duties under each of the Continuing Guaranty, Subordination
Agreement and Licensor Agreement; (ii) a Secretary’s Certificate from Parent
attaching certified copies of (a) a recent good standing certificate for Parent
from the Secretary of State of Delaware and (b) copies of Parent’s certificate
of incorporation and by-laws; (iii) an incumbency certificate for the officer
executing the Assumption and Consent Agreement; and (iv) a corporate resolution
from Parent authorizing the execution and delivery of the Assumption and Consent
Agreement and the transactions contemplated therein.  
 
5. Survival of Terms; Interpretation.  Except as specifically provided herein,
all terms and conditions of the Credit Agreement remain in full force and
effect, without waiver or modification.  This Amendment and the Credit Agreement
shall be read together, as one document.  The Recitals hereto, including the
terms defined therein, are incorporated herein by this reference and
acknowledged by Borrower to be true, correct and accurate.
 
6. Representations, Warranties and Covenants.  Borrower hereby remakes all
representations and warranties contained in the Credit Agreement (except to the
extent that such representations and warranties relate solely to an earlier date
and after giving effect to the amendments to the Credit Agreement set forth in
this Amendment) and reaffirms all covenants set forth therein.  Borrower further
certifies that as of the date of this Amendment (after giving effect to the
waiver set forth in Section 2 hereof) there exists no Event of Default as
defined in the Credit Agreement, nor any condition, act or event which with the
giving of notice or the passage of time or both would constitute any such Event
of Default.
 
7. Effective Date.  This Amendment will become effective as of the date first
set forth above (the “Effective Date”), provided that all of the following
conditions precedent have been satisfied on or before November 6,
2008:  (a) Bank shall have received a duly executed original (or, if elected by
Bank, an executed facsimile copy, to be followed promptly by delivery of an
executed original) of this Amendment, executed by Borrower; (b) Bank shall have
received a duly executed original (or, if elected by Bank, an executed facsimile
copy, to be followed promptly by delivery of an executed original) of the
Assumption and Consent Agreement in the form attached hereto as Exhibit A,
executed by Parent in favor of Bank; (c) Bank shall have received a duly
executed original (or, if elected by Bank, an executed facsimile copy, to be
followed promptly by delivery of an executed original) of the Second
Modification to Line of Credit Note in the form attached hereto as Exhibit B,
executed by Borrower; (c) all of the representations and warranties contained
herein (or incorporated herein by reference) are true and correct as of the
Effective Date.

 
- 3 -

--------------------------------------------------------------------------------

 
 
8. Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page to this Amendment by telefacsimile shall be as effective as
delivery of a manually executed counterpart of this Amendment.
 
9. Severability.  If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Credit Agreement.
 
10. Governing Law.  This Amendment shall be governed by and construed in
accordance with the internal laws of the State of California.
 
11. Non-Impairment.  Except as expressly provided herein, nothing in this
Amendment shall alter or affect any provision, condition, or covenant contained
in the Loan Documents or affect or impair any rights, powers, or remedies of
Bank, it being the intent of the parties hereto that the provisions of the Loan
Documents shall continue in full force and effect except as expressly modified
hereby.
 
[Signatures on Next Page]

 
- 4 -

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


Apio, Inc.
 
Wells Fargo Bank,
   
National Association
     
By:
   
By:
   
Kathleen Morgan
   
Tim Palmer
 
Chief Financial Officer
   
Vice President


 
 

--------------------------------------------------------------------------------

 
 